Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-25 are allowed.
2. 	The following is an examiner's statement of reason for allowance: 
With regard to device claims 1-13 and 22-25, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein the contact area of the channel layer has a thickness determined based on a Schottky barrier height of a Schottky barrier formed at an interface between the contact electrode and the contact area, a doping concentration of the contact area of the channel layer, and a contact resistance at the interface between the contact electrode and the contact area of the channel layer” (claim 1); or “a source electrode in contact with a source area of the channel layer, and coupled to a bit line of the memory array, wherein the source area of the channel layer has a source area thickness determined based on a Schottky barrier height of a Schottky barrier formed at an interface between the source electrode and the source area of the channel layer, a doping concentration of the source area of the channel layer, and a contact resistance at the interface between the source electrode and the source area of the channel layer; a drain electrode in contact with a drain area of the channel layer, and coupled to a first electrode of the storage cell, wherein the drain area has a drain area thickness that is same as the source area thickness; and the storage cell further claim 22) as instantly claimed and in combination with the remaining elements. 
With regard to method claims 14-21, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the contact area of the channel layer has a thickness determined based on a Schottky barrier height of a Schottky barrier formed at an interface between the contact electrode and the contact area, a doping concentration of the contact area of the channel layer, and a contact resistance at the interface between the contact electrode and the contact area of the channel layer” (claim 14) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2004/0026736 -discloses a transistor contains a channel that is separated from a source and a drain by interface layers, respectively, each of which form passivated Schottky barriers. The interface layers passivate the surfaces of channel in the regions of the source/drain channel junctions by chemically stabilizing the channel surface. The result of introducing the interface layers between the semiconductor channel and the metal source/drain is a depinning of the Fermi level of the semiconductor that makes up channel. When the Fermi level of the semiconductor is depinned, the height of the Schottky barrier will depend only on the difference of the bulk workfunctions of the metal and the semiconductor in contact at the junction, and will 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818